IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            June 4, 2008

                                       No. 07-40955                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

FERNANDO GARCIA-GARCIA

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:06-CR-00221


Before JONES, Chief Judge, and WIENER and CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Fernando Garcia-Garcia (“Garcia-Garcia”) appeals
the sentence he received for his guilty-plea conviction for illegal re-entry, in
violation of 8 U.S.C. § 1326.         The district court enhanced Garcia-Garcia’s
sentence by eight levels because it determined that his second state law
conviction for possession of a controlled substance qualified as an “aggravated
felony” under the sentencing guidelines. Garcia-Garcia contends that in light



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40955

of the Supreme Court’s decision in Lopez v. Gonzales, 127 S. Ct. 625 (2006), his
second state law conviction does not qualify as an aggravated felony.
      Today, in United States v. Cepeda-Rios, No. 07-50731, we rejected precisely
the same argument made by Defendant-Appellant in this appeal. For the
reasons set forth in Cepeda-Rios, the sentence received by Garcia-Garcia is
AFFIRMED.




                                       2